Citation Nr: 0916931	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-32 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been a received to 
reopen a claim of service connection for residuals of 
frostbite of the lower extremities, and if so, whether the 
reopened claim should be granted, for accrued benefits 
purposes.

2.  Entitlement to service connection for cardiovascular 
disease, to include as secondary to residuals of frostbite of 
the lower extremities, for accrued benefits purposes.

3.  Entitlement to special monthly compensation based on a 
need for regular aid and attendance or house bound status, 
for accrued benefits purposes.

4.  Entitlement to service connection for the cause of the 
Veteran's death.




REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from October 1950 to May 1954, to include tours of duty in 
Korea.  He was awarded the Combat Infantryman Badge.  The 
Veteran passed away on June 3, 2006.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the United States 
Department of Veterans Affairs, which denied entitlement to 
the benefits sought.

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge, held via videoconference from 
the RO in April 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2006, three months prior to his death, the Veteran 
filed a claim for additional compensation benefits.  
Specifically, the Veteran sought to reopen a claim of service 
connection for residuals of frostbite (previously denied in 
August 1990), and to initiate a claim of service connection 
for "cardio vascular disease" as secondary to frostbite.  
He also claimed entitlement to special monthly compensation 
based on a need for regular aid and attendance and/or 
housebound status.  All of these claims were open and pending 
at the time of the Veteran's death.

The RO, in the December 2006 decision in connection with the 
appellant's claim for Dependency and Indemnity Compensation 
(DIC), denied entitlement to any accrued benefits based on 
those claims open at the time of the Veteran's death.  
Accrued benefits are benefits due to the beneficiary but not 
paid prior to death.  In the February 2007 notice of 
disagreement which initiated the appeal at issue here, the 
appellant's representative specified that the disagreement 
was "with all the adjudicative determinations mentioned in 
the [December 2006 decision]."  This included the denial of 
entitlement to accrued benefits.

The October 2007 statement of the case, however, addressed 
only the issue of service connection for the cause of the 
Veteran's death.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the agency of original 
jurisdiction for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Thus the accrued 
benefits claims are being remanded for issuance of a 
statement of the case and to give the appellant the 
opportunity to complete an appeal.  38 U.S.C.A. § 7105 (West 
2005); 38 C.F.R. § 19.26 (2005); See Manlincon v. West, 12 
Vet. App. 238 (1999).  

Unfortunately, the remand of these issues also requires 
remand of the inextricably intertwined issue of service 
connection for the cause of the Veteran's death.  The 
relation ship of the death to any service connected 
disability cannot be resolved at this time when there are 
outstanding claims of service connection for additional 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided a 
Statement of the Case which addresses the 
issues of whether new and material evidence 
has been a received to reopen a claim of 
service connection for residuals of 
frostbite of the lower extremities, and if 
so, whether the reopened claim should be 
granted; entitlement to service connection 
for cardiovascular disease, to include as 
secondary to residuals of frostbite of the 
lower extremities; and entitlement to 
special monthly compensation based on a 
need for regular aid and attendance or 
house bound status, all for accrued 
benefits purposes.  If, and only if, an 
appeal is perfected by a timely filed 
substantive appeal, these issues should be 
certified to the Board.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the appellant and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless she is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

